Citation Nr: 1332274	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as nonarteritic ischemic optic neuropathy.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to December 1970.  

This matter is on appeal from the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the VBMS and Virtual VA system to insure a total review of the evidence.  


FINDING OF FACT

Nonarteritic ischemic optic neuropathy of the left eye is causally related to arteriosclerotic cardiovascular disease, an Agent Orange presumptive disease.


CONCLUSION OF LAW

A left eye disorder, claimed as nonarteritic ischemic optic neuropathy, is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for nonarteritic ischemic optic neuropathy of the left eye on the basis that it is proximately due to or a result of his service-connected coronary artery disease.  He does not contend that his left eye disorder was incurred during his service nor does he contend that it is directly related to service or that it is directly related to herbicide exposure in service.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Service connection is currently in effect for non-Hodgkins lymphoma, coronary artery disease, diabetes mellitus, lower extremity peripheral neuropathy, bilateral hearing loss, tinnitus, and post-operative scarring related to a coronary artery bypass graft.  The combined disability rating is currently 100 percent.  

The RO has made several attempts at obtaining an opinion regarding the likelihood of a relationship between the Veteran's left eye disorder and either his service-connected diabetes mellitus or his service-connected coronary artery disease.  An October 2008 VA examination report included a negative opinion by a physician assistant regarding a relationship between the left eye and diabetes mellitus on the basis that diabetes mellitus and nonarteritic ischemic optic neuropathy had began at approximately the same time, and that diabetes mellitus was well controlled.  The examiner concluded that elevated blood sugars could not have caused the left eye disorder.  

On the same day, a VA optometrist conducted an eye examination and provided what is essentially a non-opinion regarding the etiology of the left eye disorder.  The optometrist found that an opinion could not be provided without resort to speculation.  The optometrist provided an addendum opinion in December 2008 noting that a definitive cause for nonarteritic ischemic optic neuropathy was not established, but that, in the Veteran's case, it was less likely as not caused by or a result of diabetes mellitus.  

Following the grant of service connection for coronary artery disease in December 2010, based on the addition of ischemic heart disease to the herbicide-presumptive diseases under 38 C.F.R. § 3.309(e), the Veteran was afforded a VA examination in January 2012 to determine whether his left eye disorder was related to his now service-connected coronary artery disease.  The examiner answered the question literally as posed and found no "direct cause and effect relationship."   The RO interpreted this as a negative opinion and denied the claim; however, when considered in the context of the examiner's reasoning and the regulations governing herbicide-presumptive diseases, the opinion actually supports the claim.  

Specifically, the examiner reasoned that, while the Veteran's coronary artery disease did not directly cause nonarteritic ischemic optic neuropathy, the two diseases arose from the same cause, which is atherosclerosis.  He opined that "the same atherosclerotic changes that result in coronary artery disease [are] considered to be the basis for [nonarteritic ischemic optic neuropathy].  Therefore, coronary artery disease and [nonarteritic ischemic optic neuropathy] share a common beginning in atherosclerosis, but do not share a direct cause and effect relationship."  

The Board emphasizes that the definition provided for ischemic heart disease in the governing VA regulation specifically includes "atherosclerotic cardiovascular disease," which was found by the January 2012 examiner to be the direct cause of both the service-connected coronary artery disease and the as yet nonservice-connected nonarteritic ischemic optic neuropathy of the left eye.  

Additional development could certainly be undertaken to have the RO determine whether the grant of service connection for coronary artery disease includes its direct causal condition of atherosclerotic cardiovascular disease; however, the Board finds that this is not necessary.  As atherosclerotic cardiovascular disease is specifically listed among the herbicide-presumptive diseases, along with coronary artery disease, the Board interprets the grant of service connection for coronary artery disease to include atherosclerotic cardiovascular disease, as diagnosed by the January 2012 VA examiner in this case, and as found by him to be the direct cause of coronary artery disease.  

As that examiner has also provided competent evidence of a causal link between what the Board has determined to be service-connected atherosclerotic cardiovascular disease and nonarteritic ischemic optic neuropathy of the left eye, and as there is no contradictory opinion of record, the Board concludes that service connection for nonarteritic ischemic optic neuropathy of the left eye is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is granting the claim, it is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for a left eye disorder, claimed as nonarteritic ischemic optic neuropathy, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


